Exhibit 10.4

 
PLAYERS NETWORK
 
2004 NON-QUALIFIED STOCK OPTION PLAN
 
STOCK OPTION AGREEMENT
 
Unless otherwise defined herein, the terms defined in the 2004 Non-Qualified
Stock Option Plan shall have the same defined meanings in this Stock Option
Agreement.
 
I.              NOTICE OF STOCK OPTION GRANT
 

Name: Paul Chachko Address:    
141 West Front Street Suite 410
Red Bank, NJ  07701

 
 
 
The undersigned Optionee has been granted an Option to purchase Common Stock of
the Company, subject to the terms and conditions of the Plan and this Option
Agreement, as follows:
 
Date of Grant:
September 22, 2011
   
Vesting Commencement Date:
September 22, 2011
   
Exercise Price per Share:
            $0.20
   
Total Number of Shares Granted:
            166,000
   
Total Exercise Price:
            $33,200.00
   
Type of Option:
Nonstatutory Stock Option
   
Term/Expiration Date:
September 21, 2016

 
Vesting Schedule:
 
This Option shall be exercisable, in whole or in part, according to the
following vesting schedule:
 
1/12th of the Shares subject to the Option shall vest every month from the Date
of Grant, subject to Optionee continuing to be an employee, officer or director
of, or consultant or advisor to the Company or any Related Corporation on such
dates; provided, however, that the exercise of this Option is subject to the
Company receiving financing of not less than $1,000,000 (exclusive of any
financing received from David Tice or an affiliate of David Tice) within 18
months after the Grant Date .
 
 
 

--------------------------------------------------------------------------------

 
 
Termination Period:
 
This Option shall be exercisable for three (3) months after Optionee ceases to
be an employee, officer or director of, or consultant or advisor to the Company
or any Related Corporation (a “Service Provider”).  Upon Optionee’s death or
Disability, this Option may be exercised for one (1) year after Optionee ceases
to be a Service Provider.  In no event may Optionee exercise this Option after
the Term/Expiration Date as provided above.
 
II.            AGREEMENT
 
1.      Grant of Option.  The Plan administrator of the Company hereby grants to
the Optionee named in the Notice of Grant (the “Optionee”), an option (the
“Option”) to purchase the number of Shares set forth in the Notice of Grant, at
the exercise price per Share set forth in the Notice of Grant (the “Exercise
Price”), and subject to the terms and conditions of the Plan, which is
incorporated herein by reference.  In the event of a conflict between the terms
and conditions of the Plan and this Option Agreement, the terms and conditions
of the Plan shall prevail.
 
2.      Exercise of Option.
 
(a)      Right to Exercise.  This Option shall be exercisable during its term in
accordance with the Vesting Schedule set out in the Notice of Grant and with the
applicable provisions of the Plan and this Option Agreement.
 
(b)      Method of Exercise.  This Option shall be exercisable by delivery of an
exercise notice in the form attached as Exhibit A (the “Exercise Notice”) which
shall state the election to exercise the Option, the number of Shares with
respect to which the Option is being exercised, and such other representations
and agreements as may be required by the Company. The Exercise Notice shall be
accompanied by payment of the aggregate Exercise Price as to all Exercised
Shares.  This Option shall be deemed to be exercised upon receipt by the Company
of such fully executed Exercise Notice accompanied by the aggregate Exercise
Price.
 
No Shares shall be issued pursuant to the exercise of an Option unless such
issuance and such exercise complies with applicable laws.  Assuming such
compliance, for income tax purposes the Shares shall be considered transferred
to the Optionee on the date on which the Option is exercised with respect to
such Shares.
 
3.      Lock-Up Period.  Optionee hereby agrees that Optionee shall not offer,
pledge, sell, contract to sell, sell any option or contract to purchase,
purchase any option or contract to sell, grant any option, right or warrant to
purchase, lend, or otherwise transfer or dispose of, directly or indirectly, any
Common Stock (or other securities) of the Company or enter into any swap,
hedging or other arrangement that transfers to another, in whole or in part, any
of the economic consequences of ownership of any Common Stock (or other
securities) of the Company held by Optionee (other than those included in the
registration) for a period specified by the representative of the underwriters
of Common Stock (or other securities) of the Company not to exceed one hundred
eighty (180) days following the effective date of any registration statement of
the Company filed under the Securities Act.
 
 
-2-

--------------------------------------------------------------------------------

 
 
Optionee agrees to execute and deliver such other agreements as may be
reasonably requested by the Company or the underwriter which are consistent with
the foregoing or which are necessary to give further effect thereto.  In
addition, if requested by the Company or the representative of the underwriters
of Common Stock (or other securities) of the Company, Optionee shall provide,
within ten (10) days of such request, such information as may be required by the
Company or such representative in connection with the completion of any public
offering of the Company’s securities pursuant to a registration statement filed
under the Securities Act.  The obligations described in this Section shall not
apply to a registration relating solely to employee benefit plans on Form S-1 or
Form S-8 or similar forms that may be promulgated in the future, or a
registration relating solely to a Commission Rule 145 transaction on Form S-4 or
similar forms that may be promulgated in the future.  The Company may impose
stop-transfer instructions with respect to the shares of Common Stock (or other
securities) subject to the foregoing restriction until the end of said one
hundred eighty (180) day period.  Optionee agrees that any transferee of the
Option or shares acquired pursuant to the Option shall be bound by this Section.
 
4.      Method of Payment.  Payment of the aggregate Exercise Price shall be by
any of the following, or a combination thereof, at the election of the Optionee:
 
(a)      cash or check;
 
(b)      consideration received by the Company under a formal cashless exercise
program adopted by the Company in connection with the Plan; or
 
(c)      surrender of other Shares which, (i) in the case of Shares acquired
from the Company, either directly or indirectly, have been owned by the Optionee
for more than six (6) months on the date of surrender, and (ii) have a Fair
Market Value on the date of surrender equal to the aggregate Exercise Price of
the Exercised Shares.
 
5.      Restrictions on Exercise.  This Option may not be exercised until such
time as the Plan has been approved by the stockholders of the Company, or if the
issuance of such Shares upon such exercise or the method of payment of
consideration for such shares would constitute a violation of any Applicable
Law.
 
6.      Non-Transferability of Option.  This Option may not be transferred in
any manner otherwise than by will or by the laws of descent or distribution and
may be exercised during the lifetime of Optionee only by Optionee.  The terms of
the Plan and this Option Agreement shall be binding upon the executors,
administrators, heirs, successors and assigns of the Optionee.
 
7.      Term of Option.  This Option may be exercised only within the term set
out in the Notice of Grant, and may be exercised during such term only in
accordance with the Plan and the terms of this Option.
 
8.      Withholding Taxes.  Optionee agrees to make appropriate arrangements
with the Company (or any Related Corporation employing or retaining Optionee)
for the satisfaction of all Federal, state, local and foreign income and
employment tax withholding requirements applicable to the Option
exercise.  Optionee acknowledges and agrees that the Company may refuse to honor
the exercise and refuse to deliver Shares if such withholding amounts are not
delivered at the time of exercise.
 
 
-3-

--------------------------------------------------------------------------------

 
 
9.      Entire Agreement; Governing Law.  The Plan is incorporated herein by
reference.  The Plan and this Option Agreement constitute the entire agreement
of the parties with respect to the subject matter hereof and supersede in their
entirety all prior undertakings and agreements of the Company and Optionee with
respect to the subject matter hereof, and may not be modified adversely to the
Optionee’s interest except by means of a writing signed by the Company and
Optionee.  This agreement is governed by the internal substantive laws but not
the choice of law rules of Nevada.
 
10.      No Guarantee of Continued Service.  OPTIONEE ACKNOWLEDGES AND AGREES
THAT THE VESTING OF SHARES PURSUANT TO THE VESTING SCHEDULE HEREOF IS EARNED
ONLY BY CONTINUING AS A SERVICE PROVIDER AT THE WILL OF THE COMPANY (NOT THROUGH
THE ACT OF BEING HIRED, BEING GRANTED THIS OPTION OR ACQUIRING SHARES
HEREUNDER).  OPTIONEE FURTHER ACKNOWLEDGES AND AGREES THAT THIS AGREEMENT, THE
TRANSACTIONS CONTEMPLATED HEREUNDER AND THE VESTING SCHEDULE SET FORTH HEREIN DO
NOT CONSTITUTE AN EXPRESS OR IMPLIED PROMISE OF CONTINUED ENGAGEMENT AS A
SERVICE PROVIDER FOR THE VESTING PERIOD, FOR ANY PERIOD, OR AT ALL, AND SHALL
NOT INTERFERE IN ANY WAY WITH OPTIONEE’S RIGHT OR THE COMPANY’S RIGHT TO
TERMINATE OPTIONEE’S RELATIONSHIP AS A SERVICE PROVIDER AT ANY TIME, WITH OR
WITHOUT CAUSE.
 
Optionee acknowledges receipt of a copy of the Plan and represents that he or
she is familiar with the terms and provisions thereof, and hereby accepts this
Option subject to all of the terms and provisions thereof.  Optionee has
reviewed the Plan and this Option in their entirety, has had an opportunity to
obtain the advice of counsel prior to executing this Option and fully
understands all provisions of the Option.  Optionee hereby agrees to accept as
binding, conclusive and final all decisions or interpretations of the
Administrator upon any questions arising under the Plan or this
Option.  Optionee further agrees to notify the Company upon any change in the
residence address indicated below.
 
OPTIONEE
 
PLAYERS NETWORK
           
Signature
 
By: Mark Bradley, Chief Executive Officer
           
Print Name
         
 
   
 
   
Residence Address
   



 
-4-

--------------------------------------------------------------------------------

 
 
EXHIBIT A
 
2004 NON-QUALIFIED STOCK OPTION PLAN
 
EXERCISE NOTICE


PLAYERS NETWORK


Address:______________


Attention: _____________
 
1.       Exercise of Option.  Effective as of today, _____________, _____, the
undersigned (“Optionee”) hereby elects to exercise Optionee’s option to purchase
_________ shares of the Common Stock (the “Shares”) of PLAYERS NETWORK (the
“Company”) under and pursuant to the 2004 Non-Qualified Stock Option Plan (the
“Plan”) and the Stock Option Agreement dated September 22, 2011 (the “Option
Agreement”).
 
2.       Delivery of Payment.  Optionee herewith delivers to the Company the
full purchase price of the Shares, as set forth in the Option Agreement, and any
and all withholding taxes due in connection with the exercise of the Option.
 
3.       Representations of Optionee.  Optionee acknowledges that Optionee has
received, read and understood the Plan and the Option Agreement and agrees to
abide by and be bound by their terms and conditions.
 
4.       Rights as Stockholder.  Until the issuance of the Shares (as evidenced
by the appropriate entry on the books of the Company or of a duly authorized
transfer agent of the Company), no right to vote or receive dividends or any
other rights as a stockholder shall exist with respect to the Optioned Stock,
notwithstanding the exercise of the Option.  The Shares shall be issued to the
Optionee as soon as practicable after the Option is exercised in accordance with
the Option Agreement.  No adjustment shall be made for a dividend or other right
for which the record date is prior to the date of issuance except as provided in
the Plan.
 
5.       Tax Consultation.  Optionee understands that Optionee may suffer
adverse tax consequences as a result of Optionee’s purchase or disposition of
the Shares.  Optionee represents that Optionee has consulted with any tax
consultants Optionee deems advisable in connection with the purchase or
disposition of the Shares and that Optionee is not relying on the Company for
any tax advice.
 
6.       Successors and Assigns.  The Company may assign any of its rights under
this Exercise Notice to single or multiple assignees, and this Exercise Notice
shall inure to the benefit of the successors and assigns of the
Company.  Subject to the restrictions on transfer herein set forth, this
Exercise Notice shall be binding upon Optionee and his or her heirs, executors,
administrators, successors and assigns.
 
 
 

--------------------------------------------------------------------------------

 
 
7.       Interpretation.  Any dispute regarding the interpretation of this
Exercise Notice shall be submitted by Optionee or by the Company forthwith to
the Administrator which shall review such dispute at its next regular
meeting.  The resolution of such a dispute by the Administrator shall be final
and binding on all parties.
 
8.       Governing Law; Severability.  This Exercise Notice is governed by the
internal substantive laws but not the choice of law rules, of Nevada.  In the
event that any provision hereof becomes or is declared by a court of competent
jurisdiction to be illegal, unenforceable or void, this Option Agreement will
continue in full force and effect.
 
9.       Entire Agreement.  The Plan and Option Agreement are incorporated
herein by reference.  This Exercise Notice, the Plan, the Option Agreement and
the Investment Representation Statement constitute the entire agreement of the
parties with respect to the subject matter hereof and supersede in their
entirety all prior undertakings and agreements of the Company and Optionee with
respect to the subject matter hereof, and may not be modified adversely to the
Optionee’s interest except by means of a writing signed by the Company and
Optionee.
 
Submitted by:
 
Accepted by:
           
OPTIONEE
 
PLAYERS NETWORK
                 
Signature
 
By
           
Print Name
 
Title
     
Address:
 
Address:
                                 
Date Received

 
 
 -2-

--------------------------------------------------------------------------------